IN THE COURT OF APPEALS OF TENNESSEE
                     MIDDLE SECTION AT NASHVILLE


WILLIAM JEFFREY TARKINGTON,                    )     Davidson Circuit
                                               )     No. 96D-1512
       Plaintiff/Appellant,                    )
                                               )
VS.                                            )     Appeal No.
                                               )     01A01-9706-CV-00270
REBECCA JUANITA TARKINGTON,                    )

       Defendant/Appellee.
                                               )
                                               )                 FILED
                                                                 February 20, 1998

                                       ORDER                    Cecil W. Crowson
                                                               Appellate Court Clerk

       The appellant has filed a respectful petition to rehear which has been duly considered and

is respectfully denied.



       ENTER ________________

                                              ___________________________________
                                              HENRY F. TODD
                                              PRESIDING JUDGE, MIDDLE SECTION


                                              ___________________________________
                                              BEN H. CANTRELL, JUDGE


                                              ___________________________________
                                              WILLIAM C. KOCH, JR., JUDGE